DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ish (U.S. Patent Pub. No. 2021/0294522) in view of Bejing Simm Computing Technology Co. LTD’s CN 11418389 (known herein as Simm) and further in view of Gong et al. (CN 111913669A).
Regarding claim 1, Ish teaches a memory system comprising: 
a memory device (memory sub-system 110 – [0015]); and 
5a memory controller for communicating with the memory device and controlling the memory device, wherein the memory controller comprises (memory sub-system controller 115 (or controller 115 for simplicity) can communicate with the memory devices 130 to perform operations – [0024]): 
a plurality of cores (memory sub-systems can include multiple cores to perform the various operations and functions of the memory system – [0010]; Memory sub-system 310 can include first core 315-a, second core 315-b, and a memory device 320. First core 315-a and second core 315-b of memory sub-system 310 can be examples of processing cores associated with a frontend manager of the memory sub-system 310 – [0040]; one or more cores may be utilized by the frontend manager, translation manager and the backend manager – [0049]-[0052]; Fig. 4); 
a control core for monitoring an event to be processed using the 10plurality of cores, and controlling the plurality of cores to process the event (memory sub-system 110 includes a core manager 150 that can handle communications between the memory sub-system 110 and the host system 105; core manager may dynamically select cores for portions of access operations (i.e. events) – [0030]-[0032]); 
a plurality of firmwares run by the 15plurality of cores to execute any one of the jobs (memory sub-system can process an access command using a first core of the memory sub-system. The first core can be associated with a frontend portion of the firmware, such that the first core is used to perform functions related to the frontend manager of the firmware – [0035];  second core can be associated with a frontend portion of the firmware, such that the first core is used to perform functions related to the frontend manager of the firmware – [0036]; memory sub-system 310 can include firmware that includes a frontend manager (e.g., a frontend layer), a translation manager (e.g., a flash translation layer), and a backend manager, each being associated with processing cores – [0040]), 
wherein the control core (core manager 150 can be configured to dynamically select cores to perform different portions of an operation; For example, the core manager 150 can be configured to select a core for processing responses as part of a read operation that is different than a core that processed the receipt of the read command  - [0030]; core manager 150 to dynamically select cores for portions of the access operation – [0032]), when processing the event (i.e. memory access/read request – [0030]-[0035]), selects a first core executing a target job requiring distributed execution among the plurality of cores (memory sub-system can process an access command using a first core of the memory sub-system – [0035]), 
wherein the first core runs a first firmware among the plurality of firmwares to execute the target job (The first core can be associated with a frontend portion of the firmware, such that the first core is used to perform functions related to the frontend manager of the firmware – [0035]), 
based on 20the state information of the plurality of cores and state information of jobs, selects a second core among the plurality of cores to execute a part of the target job together with the first core (After receiving a read command (e.g., access command 325) (i.e. by the first core), the write core (e.g., the second core 315-b) can be relatively idle (or underutilized for a duration of time), as compared with the read core (e.g., the first core 315-a); To mitigate bottlenecks at the read core, portions of the read operations can be offloaded to other cores, such as the write core – [0044]; i.e. the second core has state information as idle/less or no processing of tasks/jobs, in which case in may be made available to mitigate portions of the other memory access command currently being facilitated by the first core), controls the second core to run the first firmware (The second core can be associated with a frontend portion of the firmware, such that the first core is used to perform functions related to the frontend manager of the firmware, similar to the first core – [0035]-[0036]), and 
controls the first core and the second core to perform distributed execution of the target job (access command processed by first core; In some examples, the first core can be an example of a read core, or a processing core used to process read operations; The first core of the frontend of the memory sub-system can receive a read command to retrieve data from the host system – [0035]; second core may process the response – [0036]-[0037]; i.e. execution of the job being distributed among the cores).  
Ish may not necessarily teach a shared memory for storing state information of the plurality of cores, state information of one or more jobs executed by the plurality of cores to process the event.  
Simm teaches a shared memory for storing state information of the plurality of cores, state information of one or more jobs executed by the plurality of cores to process the event (scheme of mutual cooperation between cores in a chip of a most common multi (many) core architecture is a shared content scheme, that is, a plurality of cores realize transmission of state information and data exchange between the cores by means of a shared memory; that is, the plurality of cores store processing results thereof in the shared memory, and the transmission of the state information and the data exchange between the plurality of cores are controlled by changing access rights of the shared memory (i.e. for performing access/”process the event”) – Pg. 2; “Background” para. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ish’s dynamic core selection of cores for processing responses with the utilization of a shared content/mutual cooperation architecture between cores, utilizing a shared memory, as taught by Simm.   The suggestion/motivation for doing so would have been to further facilitated data exchange and processing between a multi0core system, especially when multiple cores are processing partial tasks (as taught by Ish).  (Simm; Pg. 2; “Background” para. 2).  Therefore, it would have been obvious to combine Ish and Simm for the benefits shown above to obtain the invention as specified in the claim.  

The combination of Ish and Simm does not expressly disclose that the event may be showdown or power off recovery.

Gong discloses an SSD flash memory device in which processing cores of the device communicate with each other to store a state of the cores in a shared memory during a shut-down event [see abstract].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Gong in the system of Ish and Simm so that the communication amongst the cores as taught by Ish and Simms may be utilized during a shutdown process like Gong.

The motivation for doing so would have been to save the state of the cores so they can be restored on power up and to improve the power down speed of a storage device [see Gong, pages 2-3].

Therefore, it would have been obvious to combine Gong with Ish and Simm for the benefits listed above, to obtain the invention as specified in claims 1, 3-8 and 10-14.

	
	
Regarding claim 3, The combination teaches wherein the control core selects a core in an idle state among the plurality of cores as the second core (After receiving a read command (e.g., access command 325) (i.e. by the first core), the write core (e.g., the second core 315-b) can be relatively idle (or underutilized for a duration of time), as compared with the read core (e.g., the first core 315-a); To mitigate bottlenecks at the read core, portions of the read operations can be offloaded to other cores, such as the write core – Ish; [0044]; i.e. the second core has state information as idle/less or no processing of tasks/jobs, in which case in may be made available to mitigate portions of the other memory access command currently being facilitated by the first core).  

Regarding claim 104, The combination teaches wherein the first core divides the target job into a plurality of sub-jobs independently executable in different cores (the first core of the memory sub-system can identify or select a second core of the memory sub-system for processing a read response (i.e. the reaming/other portion of the memory access command) – Ish; [0036]; after receiving a read command (e.g., access command 325) (i.e. by the first core), portions of the operations can be offloaded (i.e. divided into sub-jobs) to other cores – Ish; [0044]).  

Regarding claim 5, The combination teaches wherein the first core stores 15information of a first sub-job to be executed by the first core (the first core of the memory sub-system can issue an internal command to retrieve data – Ish; [0037]) among the plurality of sub-jobs (portions of the same access operation can be performed by different cores, some portions of the access operation can be dynamically assigned to a core, and indicators can be exchanged that indicate the dynamically assigned core (i.e. portions of the access operations comprising a plurality of jobs/operations) – [0011]) and information of a second sub-job to be executed by the second core (The second internal command can be sent to the second core identified in the internal command or the second internal command can include an indication of the second core identified to process the read response; The second core can process the requested data and/or the second internal command to generate a read response (i.e. information required to process the second/portion of the access request) – Ish; [0037]) in the shared memory (multi-core/shared content scheme; a plurality of cores realize transmission of state information and data exchange between the cores by means of a shared memory; storing processing results and state information - Simm; Pg. 2; “Background” para. 2; i.e. information regarding the job/memory access portions in which first and second core may use to facilitate the access via the shared memory).  

Regarding claim 6, The combination teaches wherein the second core 20executes the second sub-job (the second core identified to process the read response (or other/different portions of the operation – Ish; [0030]-[0032); The second core can process the requested data and/or the second internal command to generate a read response; The second core can transmit the read response based on the generating – Ish; [0037]) based on the information of the second sub-job (first core of the memory sub-system can identify or select a second core of the memory sub-system for processing a read response – Ish; [0036]; The components of the memory sub-system 310 can receive and transmit communications associated with a read operation – Ish; [0038]; By selecting a processing core to handle portions of the access operation, processing resources can be more efficiently used or allocated – Ish; [0044]; i.e. information regarding the second core was in an idle state and is being selected) stored in the shared memory (having been stored in shared memory (as to facilitated access and communication between cores and jobs/tasks) - Simm; Pg. 2; “Background” para. 2; i.e. the identified information, dynamic selection of an alternative core for processing other portions of the access command; storing said information into shared memory in order for the cores to facilitate their allocated portions), and stores execution result (plurality of cores store processing results thereof in the shared memory - Simm; Pg. 2; “Background” para. 2) of the second sub-job (second core processing the read response – Ish; [0037]; and/or other/different portions of the operation – Ish; [0030]-[0032)]) in the shared memory (shared memory - Simm; Pg. 2; “Background” para. 2).  

Regarding claim 7, The combination teaches wherein the control core47Attorney Docket No.: 107265-1219296-000300USClient Ref. No.: FP20-2196/HNX/US controls the second core to run a second firmware among the plurality of firmwares after execution of the target job is completed (The second core can be associated with a frontend portion of the firmware, such that the first core is used to perform functions related to the frontend manager of the firmware; In some examples, the second core can be an example of a write core, or a processing core used to process write operations (i.e. the second core can process firmware other than firmware related to the first core) – [0036]; i.e. after completion of the read operation facilitated by the first core, the second core may be used to facilitate write requests, firmware differing from the first core).

	Regarding claims 8, 10-14, claims 8-14 comprises the same or similar limitations as claims 1, 3-7, respectively, and are, therefore, rejected for the same or similar reasons.  

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ish in view of Simm and Gong, and further view of You (U.S. Patent Pub. No. 2015/0082317).
Regarding claim 2, the combination may not necessarily teach wherein the control core selects, as the first core, a core having the longest expected execution time of the job to be executed among the plurality of cores.  
You teaches wherein the control core selects, as the first core, a core having the longest expected execution time of the job to be executed among the plurality of cores (the core selection component may select the selected cores from among the available cores to assign to perform instances of a task portion that requires a relatively long period of time to perform – [0109]; i.e. selecting a core with a longer/longest time period to perform favors the reduction of power over the time required to perform the task).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ish and Simm further with the core selection process, as taught by You.  The suggestion/motivation for doing so would have been to balance/select the “ trade-off comprising favoring reducing the electric power consumed over reducing the time required” for performing the tasks within the system.  (You; [0109]).  Therefore, it would have been obvious to combine Ish and Simm and Gong with You for the benefits shown above to obtain the invention as specified in the claim.

Regarding claim 9, claim 9 comprises the same or similar language as claim 2 and is, therefore, rejected for the same or similar reasons.

Response to Arguments
Applicant’s arguments, filed 17/191,207, with respect to the rejection(s) and amendments of claim(s) 1, 3-8 and 10-14 under Ish in view of Simm, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gong.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137